Burdines, Incorporated, entered into an agreement with the City of Fort Lauderdale whereby the City was to sell to Burdines several lots which had been owned by the City and used for many years as a site for the city hall, fire station and other municipal purposes.
The contract required the City to deliver a merchantable title to the property with certain exceptions which were assented to. A difference arose as to whether the title was good, whereupon the City sued for specific performance and an issue was made on the several objections to the title.
On November 2, 1944, the chancellor entered a final decree wherein he made specific findings of law and fact from which he concluded that the equities were with the City and thereupon decreed that Burdines, Incorporated, be required to perform the contract. *Page 412 
From that decree this appeal is prosecuted. We have considered all questions presented and it appears that the decree is proper and no new questions of law being involved the decree is affirmed.
CHAPMAN, C. J., TERRELL, BROWN and BUFORD, JJ., concur.
THOMAS and SEBRING, JJ., agree to conclusion.